DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea that includes mathematical concepts and calculations set forth by the limitations “searches an optimum signal model according to a first condition to fit a baseline model with respect to the baseline component, and a second condition to reduce an Lp norm (wherein p<l) of a signal model which is another expression of the baseline model, the signal model is a signal model in a predetermined space in which the baseline component is expressed as a sparse signal, and an optimum baseline model corresponding to the optimum signal model is estimated as an estimated baseline component.”  
 This judicial exception is not integrated into a practical application because the claim additional element merely includes instructions to implement an abstract idea on a computer or uses the computer as a tool to perform the abstract idea, and adds insignificant extra-solution activity to the judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is merely a general purpose computing element programmed to perform the steps of the abstract idea, and the additional element 

Claims 2-7 are rejected under USC 101 for the same reasons stated above since they are dependent upon claim 1.  Further, claims 2-7 do not add any additional elements that are considered to integrate the abstract idea into a practical application (see claim 7) and are considered to recite further elements of the abstract idea itself (see claims 2-6).

Claims 8 and 9 recite an apparatus and method claim that recite all of the same limitations discussed above and therefore are rejected under USC 101 for the same reasons.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim 8 recites the limitation “a means for” and “a means for” that is understood to refer to the spectrum processing apparatus [Fig. 1; 12, 14] and [Fig. 3] including the CPU and searcher.  These structural elements are determined to be the item for performing the functions recited in the claim (see applicant’s specification pg. 8-11).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 9 are indefinite because the limitation “the signal model is a signal model…”  is unclear and appears to raise antecedent basis conflict where “a signal model” and “an optimum signal model” then recites “the signal model” seemingly referring back to “a signal model” then recites “a signal model” again.  Therefore, it is unclear if there is a second model different from the first “a signal 

Claims 1 and 8 are indefinite because the limitation “an optimum baseline model corresponding to the optimum signal model is estimated as an estimated baseline component” seems to recite a method step although in a passive form, and the claims are directed to an apparatus.  Therefore, the claims are indefinite because a single claim cannot claim both an apparatus and the method steps of using the apparatus (see MPEP 2173.05(p) II)  For purposes of examination, the limitation is understood to mean something like “wherein the processor estimates an estimated baseline component based on an optimum baseline signal model corresponding to the optimum signal model.”

Claims 2-7 are indefinite for the same  reasons discussed above in regards to claim 1 since they are dependent upon claim 1.

Claim 9 is indefinite because it is unclear if the limitation “an optimum baseline model corresponding to the optimum signal model is estimated as an estimated baseline component” is meant to recite an additional method step of estimating a baseline component.  The current recitation does not use an active form and therefore it is unclear whether the claim  intends to claim actually performing the step of estimating an estimated baseline component or determining an optimum baseline model.  For purposes of examination, the examiner understands the limitation to be reciting steps that include estimating an estimated baseline component using an optimum baseline model that is determined from the optimum signal model.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (A New Approach For Spectra Baseline Correction Using Sparse Representation, 2013).

With respect to claim 1, Yu discloses an algorithm for baseline correction of a spectral signal that includes
searching an optimum signal model (see table 1 [pg. 4; sec 3.3]) according to a first condition (see                         
                            
                                
                                    
                                        
                                            
                                                
                                                    Y
                                                    -
                                                    D
                                                    α
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     ) to fit a baseline model with respect to the baseline component (characterized by obtaining the spectral baseline from representation coefficients which are corresponded to the baseline dictionary), and a second condition (see                         
                            γ
                            
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    ) to reduce an Lp norm (wherein p p≤1) of a signal model which is another expression of the baseline model (characterized by eq. 7-10) [pg. 3; sec 3.2]), 
the signal model is a signal model in a predetermined space in which the baseline component is expressed as a sparse signal (characterized in baseline correction using sparse model) [pg. 3; sec. 3.1], and 
an optimum baseline model corresponding to the optimum signal model is estimated as an estimated baseline component [pg. 4; sec 3.3] (see output solution table 1) & [pg. 4; sec. 4.1] (our proposed algorithm can effectively and efficiently detect the baseline as well as correct the spectrum signal compared with other algorithms).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yu to further include a processor for performing the algorithm and that receives a spectrum which includes a baseline component, and that processes the spectrum motivated by a desire to implement the algorithm in a simple and straightforward manner using known general purpose computing elements to analyze observed signals (see Yu [pg. 1; sec 1] “Baseline correction is to pull the drifted base-line must be taken into consideration in many ﬁelds: Infrared spectroscopy, Nuclear Magnetic Resonance, Raman spectroscopy, Chromatography, X-ray, γ-ray, and Electrocardiography”) & (see references provided to show that it is well-known in the art to use a processor to analyze observed signals particularly for the purpose of removing the baseline Peacock (US 2014/0064586) [Par. 0013] & Wang et al. (US 2006/0255258) [Par. 0007])

With respect to claim 3, Yu discloses wherein the processor subtracts the estimated baseline component from the spectrum [see abstract].

With respect to claim 4, Yu discloses wherein the first condition is a condition to fit, with respect to a representative portion in the baseline component, a corresponding component in the baseline model [pg. 3-4; sec 3.1 & 3.3] (characterized in to obtain a baseline from an observed spectrum, we use a sparse model to approximate the observed signal & see equations 7-10 ) & (see table 1; pg. 4).

With respect to claim 5, Yu discloses wherein an evaluation value J (is defined by an L2 norm of a residual determined from the baseline component and the baseline model and the Lp norm of the signal model (see 3,4 of iterative procedure table 1), and a condition to minimize the evaluation value J                         
                            
                                
                                    arg
                                
                                ⁡
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        
                                            α
                                        
                                    
                                
                            
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    Y
                                                    -
                                                    D
                                                    α
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                            +
                             
                            γ
                            
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                     ) [pg. 3-4; sec 3.2 & 3.3] (see table 1; pg. 4). 

With respect to claim 6, Yu discloses selecting a representative portion of the baseline component from the spectrum, and the residual is a residual between the representative portion in the baseline component and a corresponding portion in the baseline model [pg. 3-4; sec 3.2 & 3.3] (see table 1; pg. 4).

With respect to claim 7, Yu discloses wherein the spectrum is an NMR spectrum [pg. 1; sec. 1]. (“Baseline correction is to pull the drifted base-line must be taken into consideration in many ﬁelds: Infrared spectroscopy, Nuclear Magnetic Resonance, Raman spectroscopy, Chromatography, X-ray, γ-ray, and Electrocardiography”)

With respect to claim 8, Yu discloses an algorithm for baseline correction of a spectral signal that includes
searching an optimum signal model (see table 1 [pg. 4; sec 3.3]) according to a first condition (see                         
                            
                                
                                    
                                        
                                            
                                                
                                                    Y
                                                    -
                                                    D
                                                    α
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     ) to fit a baseline model with respect to the baseline component (characterized by obtaining the spectral baseline from representation coefficients which are corresponded to the baseline dictionary), and a second condition (see                         
                            γ
                            
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    ) to reduce an Lp norm (wherein p p≤1) of a signal model which is another expression of the baseline model (characterized by eq. 7-10) [pg. 3; sec 3.2]), 
the signal model is a signal model in a predetermined space in which the baseline component is expressed as a sparse signal (characterized in baseline correction using sparse model) [pg. 3; sec. 3.1], and 
[pg. 4; sec 3.3] (see output solution table 1) & [pg. 4; sec. 4.1] (our proposed algorithm can effectively and efficiently detect the baseline as well as correct the spectrum signal compared with other algorithms).
Yu fails to explicitly disclose an apparatus for processing the spectrum comprising means for performing the algorithm and that receives a spectrum which includes a baseline component.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yu to further include an apparatus for processing the spectrum comprising means for performing the algorithm and that receives a spectrum which includes a baseline component motivated by a desire to implement the algorithm in a simple and straightforward manner using known general purpose computing elements to analyze observed signals (see Yu [pg. 1; sec 1] “Baseline correction is to pull the drifted base-line must be taken into consideration in many ﬁelds: Infrared spectroscopy, Nuclear Magnetic Resonance, Raman spectroscopy, Chromatography, X-ray, γ-ray, and Electrocardiography”) & (see references provided to show that it is well-known in the art to use a processor to analyze observed signals particularly for the purpose of removing the baseline Peacock (US 2014/0064586) [Par. 0013] & Wang et al. (US 2006/0255258) [Par. 0007])

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (A New Approach For Spectra Baseline Correction Using Sparse Representation, 2013) as applied to claim 1 above, and further in view of Mallet et al. (Matching Pursuits With Time-Frequency Dictionaries, 1993).

With respect to claim 2, Yu fails to disclose wherein the predetermined space is a time space.
Yu teaches an embodiment for infrared spectroscopy processing and appears to use a signal space of wavenumber, which is a spatial space rather than a time space.  However, Yu does discuss 
Mallat discloses a matching pursuit algorithm technique that is used in signal decomposition and pattern extraction from noisy signals [see abstract].  Mallet specifically teaches about an application that is adaptive to time-frequency decomposition and teaches about use of time-frequency dictionaries wherein the signal model space is a time space [pg. 3402-3404; sec V. Matching Pursuit with Time-Frequency Dictionaries].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Yu with Mallet to further include wherein the predetermined space is a time space motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that additionally uses the algorithm of Yu on spectrum observed in a time space.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (A New Approach For Spectra Baseline Correction Using Sparse Representation, 2013)  in view of Mallet et al. (Matching Pursuits With Time-Frequency Dictionaries, 1993).

With respect to claim 9, Yu disclsoses a method for processing a spectrum (algorithm [see abstract]), comprising: 
receiving an NMR spectrum which includes a baseline component [see fig. 3; pg. 3] & [pg. 3; sec 3.1] ; and 
searching an optimum signal model according to a first condition to fit a baseline model with respect to the baseline component, and a second condition to reduce a Lp norm (wherein p<1) of a signal model which is another expression of the baseline model, wherein 

an optimum baseline model determined from the optimum signal model is estimated as an estimated baseline component.
searching an optimum signal model (see table 1 [pg. 4; sec 3.3]) according to a first condition (see                         
                            
                                
                                    
                                        
                                            
                                                
                                                    Y
                                                    -
                                                    D
                                                    α
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     ) to fit a baseline model with respect to the baseline component (characterized by obtaining the spectral baseline from representation coefficients which are corresponded to the baseline dictionary), and a second condition (see                         
                            γ
                            
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                            
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    ) to reduce an Lp norm (wherein p p≤1) of a signal model which is another expression of the baseline model (characterized by eq. 7-10) [pg. 3; sec 3.2]), wherein
the signal model is a signal model in a predetermined space (characterized in baseline correction using sparse model) [pg. 3; sec. 3.1], and 
an optimum baseline model determined from the optimum signal model is estimated as an estimated baseline component [pg. 4; sec 3.3] (see output solution table 1) & [pg. 4; sec. 4.1] (our proposed algorithm can effectively and efficiently detect the baseline as well as correct the spectrum signal compared with other algorithms).
Yu fails to disclose that the signal model is a signal model in a time space.
Yu teaches an embodiment for infrared spectroscopy processing and appears to use a signal space of wavenumber, which is a spatial space rather than a time space.  However, Yu does discuss implementing baseline correction for a plurality of different spectrum processing applications that include analysis in the time and frequency space [pg. 1; sec. 1].
Mallat discloses a matching pursuit algorithm technique that is used in signal decomposition and pattern extraction from noisy signals [see abstract].  Mallet specifically teaches about an application that is adaptive to time-frequency decomposition and teaches about use of time-frequency dictionaries wherein the signal model space is a time space [pg. 3402-3404; sec V. Matching Pursuit with Time-Frequency Dictionaries].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Majumdar et al. (An algorithm for sparse MRI reconstruction by Schatten p-norm minimization, 2011) discloses an algorithm to solve the p-norm minimization problem that can be used in signal reconstruction and denoising.

Peacock, III et al. (US 2016/0064586) discloses systems and methods are provided for processing a set of multiple serially acquired magnetic resonance spectroscopy (MRS) free induction decay (FID) frames from a multi-frame MRS acquisition series from a region of interest (ROI) in a subject, and for providing a post-processed MRS spectrum, wherein baseline correction is also performed via rank order filter (ROF) estimate and a polynomial fit.

Wang et al. (US 2006/0255258) discloses an apparatus, methods, and computer readable media having computer code for calibrating chromatograms to achieve chromatographic peak shape correction, noise filtering, peak detection, retention time determination, baseline correction, and peak area integration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/               Examiner, Art Unit 2865         

/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865 
03/29/2022